DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2002/0121877 – hereinafter “Smith”).

Per claim 1, Smith teaches a battery tester comprising:
a pair of battery clamps (Fig. 1; clamps 20 and 22; ¶38-39), each clamp configured to connect to a terminal of a battery;
a testing unit comprising testing circuitry connected to the battery clamps, the
testing circuitry configured to perform one or more battery tests on a battery connected to the battery clamps (The portable jump starter 10 is configured to test the voltage level of a battery 18 (¶51)); and
a pair of holsters (Figs. 1 and 7-9; holsters 30 and 32; ¶40) attached to a housing (Fig. 1; housing 24; ¶40) of the testing unit, each holster configured to receive and hold one of the (The holsters 30 and 32 may be separately molded and then fastened to a first side 24a and a second side 24b, respectively, of a housing 24 (Fig. 1; ¶40)).

Per claim 2, Smith teaches the battery tester of claim 1, wherein each holster includes a holster body having an interior cavity configured to receive and hold a clamping end of one of the battery clamps (The holsters 30 and 32 each comprise an interior cavity configured to receive and hold a clamping end of one of the clamps 20 and 22 (Figs. 1 and 7-9; ¶40)).

Per claim 9, Smith teaches the battery tester of claim 2, wherein: the interior cavity of each of the holster bodies is defined by opposing front and rear walls and opposing side walls extending between the front and rear walls; the housing includes a pair of first connectors; the rear wall of each holster body includes a second connector; and the first and second connectors cooperate to attach the holster bodies to the housing (The holsters 30 and 32 each include front and rear walls and side walls extending between the front and rear walls (Figs. 1 and 7-9).  The rear wall of each holster 30 and 32 includes a flange that is configured to connect to attachment means included in the housing 24 via screws 17 (Fig. 1; ¶40)).

Per claim 17, Smith teaches a battery tester comprising:
a pair of battery clamps (Fig. 1; clamps 20 and 22; ¶38-39), each clamp configured to connect to a terminal of a battery;
a testing unit comprising testing circuitry connected to the battery clamps, the testing circuitry configured to perform one or more battery tests on a battery connected to the battery clamps (The portable jump starter 10 is configured to test the voltage level of a battery 18 (¶51));
a housing (Fig. 1; housing 24; ¶40 having a pair of first connectors; and a pair of holsters (Figs. 1 and 7-9; holsters 30 and 32; ¶40), each holster including a holster body (The holsters 30 and 32 each comprise an interior cavity configured to receive and hold a clamping end of one of the clamps 20 and 22 (Figs. 1 and 7-9; ¶40)), the interior cavity defined by opposing front and rear walls, and opposing side walls extending between the front and rear walls, each rear wall including a second connector, wherein the first and second connectors cooperate to attach the holster bodies to the housing (The holsters 30 and 32 each include front and rear walls and side walls extending between the front and rear walls (Figs. 1 and 7-9).  The rear wall of each holster 30 and 32 includes a flange that is configured to connect to attachment means included in the housing 24 via screws 17 (Fig. 1; ¶40)).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C.103 as being obvious in view of Smith and Rozon (US 5,589,292).

Per claim 3, Smith does not explicitly teach the battery tester of claim 2, wherein each holster body includes a closed distal end that is opposite an open receiving end, through which the clamping end is received into the interior cavity.
	In contrast, Rozon teaches a portable booster battery comprising a pair of holsters 4 that are positioned on opposite sides of a housing 1 wherein each holster 4 includes a cover 8 that (Figs. 1-4; col. 3; lines 25-38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the holsters of Smith such that a distal end of each holster is closed.  One of ordinary skill would make such a modification for the purpose of covering clamping ends of a clamp of a portable battery tester (Rozon; Figs. 1-4; col. 3; lines 25-38).

7.	Claims 4, 10, 12, and 18 are rejected under 35 U.S.C.103 as being obvious in view of Smith and Lowles (US 2005/0192045).

Per claim 4, Smith does not explicitly teach the battery tester of claim 2, further comprising a pair of magnets, each attached to the housing adjacent one of the holsters and configured to magnetically secure one of the battery clamps within the holster.
	In contrast, Lowles teaches a holster for use with a handheld device wherein the holster comprises sidewalls each having its own mating structure.  The mating structure may include magnets as a means for physically engaging a peripheral device (Figs. 1a-c; ¶39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the clamp attachment mechanism of Smith such that a pair of magnets are each attached to the housing adjacent to one of the holsters and configured to magnetically secure one of the clamps within the holster.  One of ordinary skill would make such a modification for the purpose of allowing a peripheral device to mate with a holster (Lowles; ¶39).

Per claim 10, Smith does not explicitly teach the battery tester of claim 9, wherein one of the first and second connectors includes a slot, and the other of the first and second connectors includes a connecting tab that is received within the slot to attach the holster bodies to the housing.
(Figs. 1a-c; ¶39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the holster attachment mechanism of Smith such that one of the housing and holster includes a slot and the other of the housing and holster includes a connecting tab.  One of ordinary skill would make such a modification for the purpose of allowing a device to mate with a holster (Lowles; ¶39).

Per claim 12, Smith teaches a battery tester comprising:
a pair of battery clamps (Fig. 1; clamps 20 and 22; ¶38-39), each clamp configured to connect to a terminal of a battery;
a testing unit comprising testing circuitry connected to the battery clamps, the testing circuitry configured to perform one or more battery tests on a battery connected to the battery clamps (The portable jump starter 10 is configured to test the voltage level of a battery 18 (¶51)); and
a housing (Fig. 1; housing 24; ¶40) and a pair of holsters (Figs. 1 and 7-9; holsters 30 and 32; ¶40) attached to the housing, each holster including a holster body having an interior cavity configured to receive and hold a clamping end of one of the battery clamps (The holsters 30 and 32 each comprise an interior cavity configured to receive and hold a clamping end of one of the clamps 20 and 22 (Figs. 1 and 7-9; ¶40)).

However, Smith is silent on the housing including a pair of magnets wherein each magnet is configured to magnetically secure one of the battery clamps within the interior cavity of one of the holsters.  In contrast, Lowles teaches a holster for use with a handheld device wherein the holster comprises sidewalls each having its own mating structure.  The mating (Figs. 1a-c; ¶39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the clamp attachment mechanism of Smith such that a pair of magnets are each attached to the housing adjacent to one of the holsters and configured to magnetically secure one of the clamps within the holster.  One of ordinary skill would make such a modification for the purpose of allowing a peripheral device to mate with a holster (Lowles; ¶39).

Per claim 18, Smith does not explicitly teach the battery tester of claim 17, wherein one of the first and second connectors includes a slot, and the other of the first and second connectors includes a connecting tab that is received within the slot to attach the holster bodies to the housing.
	In contrast, Lowles teaches a holster for use with a handheld device wherein the holster comprises sidewalls each having its own mating structure.  The mating structure may include tabs as a means for physically engaging a peripheral device (Figs. 1a-c; ¶39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the holster attachment mechanism of Smith such that one of the housing and holster includes a slot and the other of the housing and holster includes a connecting tab.  One of ordinary skill would make such a modification for the purpose of allowing a device to mate with a holster (Lowles; ¶39).

Claim Objections
8.	Claims 5-8, 11, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Per claim 11, the prior art of record is silent on the battery tester of claim 10, wherein:
one of the side walls of each holster body includes a locking tab extending from a live hinge; and the housing includes a pair of detents, each of which receives the locking tab of one of the holster bodies and prevents the detachment of the holster body from the housing.
Per claim 13, the prior art of record is silent on the battery tester of claim 12, wherein each of the magnets includes an exposed top surface.  Claims 14-16 are consequently objected to due to their dependence on claim 13.
Per claim 19, the prior art of record is silent on the battery tester of claim 18, wherein:
one of the side walls of each holster body includes a locking tab extending from a live hinge; and the housing includes a pair of detents, each of which receives the locking tab of one of the holster bodies and prevents the detachment of the holster body from the housing.  Claim 20 is consequently objected to due to its dependence on claim 19.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852